Case 6:20-cv-00377-RRS-CBW Document 17 Filed 01/28/21 Page 1 of 3 PageID #: 67




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 Velma Renee Leonard                               Civil Action No. 6:20-00377

 versus                                            Judge Summerhays

 Nissan North America, Inc., et al.                Magistrate Judge Carol B. Whitehurst


                       JURISDICTIONAL REVIEW FINDINGS

          In this matter filed directly in this Court, the plaintiff alleges that this Court

 has jurisdiction over this matter because the parties are diverse in citizenship and

 the amount in controversy exceeds the jurisdictional threshold of $75,000.00. The

 plaintiff also argues her claims give rise to federal question jurisdiction under the

 Magnusson Moss Warranty Act, 15 U.S.C. 2301, et seq.

          The record shall reflect that this Court has conducted a review of the

 pleadings. Although the plaintiff alleges that diversity jurisdiction exists, a review

 of the pleadings shows that it does not. The plaintiff is a citizen of Louisiana,

 while defendant Nissan North America, Inc. is a California corporation with its

 principal place of business in Tennessee, and defendant Giles Automotive, Inc. is a

 Texas corporation with its principal place of business in Lafayette, Louisiana.

 Therefore, complete diversity does not exist.
Case 6:20-cv-00377-RRS-CBW Document 17 Filed 01/28/21 Page 2 of 3 PageID #: 68




       Nevertheless, the parties agree that federal question jurisdiction exists in this

 case under the Magnusson Moss Warranty Act, 15 U.S.C. 2301, et seq. The

 MMWA grants federal courts jurisdiction to hear claims for breach of express and

 implied warranty with the following limitation:

       No claim shall be cognizable in a suit brought [in federal court] ... if
       the amount in controversy is less than the sum or value of $50,000
       (exclusive of interests and costs) computed on the basis of all claims
       to be determined in this suit....

 15 U.S.C. §2310(d)(3).      Accordingly, federal question jurisdiction under the

 MMWA is limited to breach-of-warranty claims for which the amount in

 controversy is at least $50,000. In Scarlott v. Nissan N. Am., Inc., 771 F.3d 883,

 887–88 (5th Cir. 2014), the Fifth Circuit recognized several limitations in

 calculating the amount in controversy under the MMWA. First, personal injury

 damages for breach of warranty, which are not recoverable under the MMWA,

 may not be counted to satisfy the jurisdictional amount.         Boelens v. Redman

 Homes, Inc, 748 F.2d 1058, 1069 (5th. Cir. 1984). Second, attorneys’ fees may not

 be used to satisfy the jurisdictional amount, because the MMWA requires that the

 amount in controversy be calculated “exclusive of interests and costs.” Id.; see

 also Samuel–Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 402 (3rd Cir.2004)

 (“Nor may attorneys’ fees be considered in calculating the jurisdictional amount.”).

 Finally, damages for any pendent state-law claims should not be included to satisfy

 the jurisdictional amount. Boelens, 748 F.2d at 1071 n. 19.
Case 6:20-cv-00377-RRS-CBW Document 17 Filed 01/28/21 Page 3 of 3 PageID #: 69




       In the instant matter, the undersigned concludes that the plaintiff has

 asserted breach of warranty claims that fall under the Act.         Additionally, the

 $50,000 minimum amount in controversy under the MMWA is established, given

 that the purchase price of the vehicle in question -- $50,598 -- is sought as the first

 item of damages.

       Considering the foregoing, the undersigned concludes that jurisdiction is

 established in this case.

       Thus done and signed in Lafayette, Louisiana this 28th day of January 2021.
